[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION FOR CONTEMPT (DOCKET ENTRY NO. 106)
The plaintiff has filed a Motion for Contempt for failure to pay alimony and provide life insurance in accordance with the judgment entered on January 19, 1999. In connection with that motion, the plaintiff has served a subpoena upon the defendant consisting of three pages with 32 separate interrogatories or requests. Much of the information requested is irrelevant and immaterial upon a motion for contempt which requires the plaintiff to prove intentional and wilful violation of the court's orders.
The court orders the defendant to produce the following information (the numbers are those in the subpoena):
numbers 1, 7 — for the year 2000 only;
numbers 8, 10 — for the year 2001 only;
  number 11 — last statements received showing any interest in any Keogh, IRA, profit sharing plan, 401k, deferred compensation plan, pension plan or CT Page 15941-ld retirement account;
  number 11a — the most recent statement regarding any life insurance on the defendant's life;
numbers 18, 23, 24 — copies of all job applications for the period
January 1, 2001 to present.
The defendant shall supply the foregoing information to plaintiff's counsel on or before December 6, 2001.
SO ORDERED.
  EDGAR W. BASSICK, III JUDGE TRIAL REFEREE